DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 

Claim Rejections - 35 USC § 103
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.

Claim 2, 5-6 is/are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Lee et al. (Patent 8278170), hereinafter as Lee, in view of Sunkavalli et al. (Patent 6452840), hereinafter as Sunkavalli.
Regarding claim 2, Lee teaches a 3D NAND Flash memory chip comprising: 
a plurality of n+ source line regions, each n+ source line region being disposed at one of the plurality of p-wells (Fig 19, CSL); 
a first plurality of pillars disposed on the first p-well and a second plurality of pillars disposed on the second p-well, each of the first plurality of pillars extending in a vertical direction from the first p-well and each of the second plurality of pillars extending in the vertical direction from the second p-well, and each pillar of the first plurality of pillars and the second plurality of pillars containing a pillar body, a string select transistor (Fig 19, USL), a sourceline select transistor (Fig 19, LSL), and a plurality of n-channel memory cell transistors, each string select transistor, each sourceline select transistor and each n-channel memory cell transistor comprising a gate wrapping around the pillar body to form a gate-all-around structure (Fig 19, and Fig 1), and the gate of each string select transistor coupled to a corresponding string select line, the gate of each sourceline select transistor couple to a corresponding ground select line and the gate of each n-channel memory cell transistor coupled to a corresponding word line, and the plurality of n-channel memory cell transistors in each pillar vertically stacked to form a three dimensional vertical channel NAND string structure (Fig 19), 
wherein the pillar body of each pillar of the first plurality of pillars and each pillar of the second plurality of pillars extends from a location of its corresponding p-well between two neighboring n+ source line regions, the two neighboring n+ source line regions being separated from the pillar body in alignment with outer edges of the corresponding ground select line (Fig 19, CSL is aligned with outer edge of LSL); and 
Lee does not disclose a plurality of p-wells isolated from each other, the plurality of p-wells comprising a first p-well and a second p-well; nor a first p+ contact region formed on the first p-well and a second p+ contact region formed on the second p-well.
Sunkavalli teaches p+ contact region formed on a p-well (Fig 2a), except multiple p-wells with contacts.  It would have been obvious to one having ordinary skill in the art at the time the invention was made to have more than one p-wells, since it has been held that mere duplication of the essential working parts of a device involves only routine skill in the art. St. Regis Paper Co. v. Bemis Co., 193 USPQ 8.
Since Sunkavalli  and Lee are both from the same field of semiconductor memory device, the purpose disclosed by Sunkavalli would have been recognized in the pertinent art of Lee. 
It would have been obvious at the time the invention was filed to a person having ordinary skill in the art to use P+ contact as in Sunkavalli into the device of Lee for the purpose of applying voltages into the p-well. 

Regarding claim 5, Lee teaches the first p-well and the second p-well are arranged proximate to each other in a bit line direction (Fig 1, and col 6 line 63-67).
Regarding claim 6, Lee teaches comprising a plurality of bit lines, wherein at least one bit line of the plurality of bit lines is connected to a pillar of the first plurality of pillars and to a pillar of the second plurality of pillars (Fig 19).


Claim 7-10 is/are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Lee and Sunkavalli, in view of Yoon et al. (PGPUB 20120063235), hereinafter as Yoon.
Regarding claim 7, Lee and Sunkavalli teach a device as in rejection of claim 2,
But not expressly the first p+ contact region is connected to a first local erase line and the second p+ contact region is connected to a second local erase line.
Yoon teaches that p+ contact region is connected to a first local erase line and the second p+ contact region is connected to a second local erase line (Fig 1B, and [0037]).
 Since Yoon  and Lee are both from the same field of semiconductor memory device, the purpose disclosed by Yoon would have been recognized in the pertinent art of Lee. 
It would have been obvious at the time the invention was filed to a person having ordinary skill in the art to apply a voltage to the well as in Yoon into the device of Lee for the purpose of applying voltages into the p-well in a erasing operation. 
Regarding claim 8, Yoon teach the first local erase line is connected to a first erase voltage pass transistor and the second local erase line is connected to a second erase voltage pass transistor (Fig 1B, controlling transistors inside circuit 205).
The reason for combining the references used in rejection of claim 7 applies.

Regarding claim 9, Yoon teach a first pass block circuit (Fig 1b, circuit 205) comprising the first erase voltage pass transistor; and a second pass block circuit comprising the second erase voltage pass transistor.
The reason for combining the references used in rejection of claim 7 applies.
Regarding claim 10, Yoon teach a erase line, except that a shared erase line. It would have been obvious to one having ordinary skill in the art at the time the invention was made to make two p-well connections connected to the same erase voltage (erase operation is common for erase different blocks in terms of P-well biased voltage), since it has been held that making an old device portable or movable without producing any new and unexpected result involves only routine skill in the art. In re Lindberg, 93 USPQ 23 (CCPA 1952).


Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claim 2-10 are rejected on the ground of nonstatutory double patenting as being unpatentable over claim 1 of U.S. Patent No. 9704580/10460807/10998048 in view of Lee.  The independent claim 2 of instant application which is not in claim 1 of patent 9704580/10460807/10998048, is disclosed in Lee, as in rejection of claim 2.
(Claim 3-4 are only rejected on the ground of DP.)




Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MIN HUANG whose telephone number is (571)270-5798. The examiner can normally be reached M-F 9-6.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Amir Zarabian can be reached on (571)272-1852. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

MIN . HUANG
Examiner
Art Unit 2827



/MIN HUANG/Primary Examiner, Art Unit 2827